Citation Nr: 0636352	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for 
hypogammaglobulinemia.

2.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

At the outset, the Board acknowledges that in September 2006 
the veteran was afforded a personal hearing before the 
undersigned, and that a transcript of the hearing is of 
record.  However, review of the hearing transcript reflects 
that the transcriber was unable to decipher portions of the 
veteran's testimony.  The Board is cognizant that the 
veteran's written statement, which was read into the record 
during the hearing, is of record.  Nonetheless, given the 
quality of the hearing transcript, the Board notes that, if 
desired, the veteran, or his representative, is free to 
submit a motion for a new hearing regarding the matter on 
appeal.  See 38 U.S.C.A. § 20.717 (2006).

Turning to the evidence of record, the veteran claims 
entitlement to service connection for hypogammaglobulinemia, 
which he argues is related to taking malaria pills while 
serving in Vietnam.  Service medical records do not show that 
the veteran was given malaria pills in service.  The veteran 
has submitted publications that show servicemen were commonly 
given malaria pills while serving in Vietnam.  See Form 21-
4138 dated September 26, 2006.  The Board notes that where a 
combat wartime veteran alleges he/she suffers disability due 
to a disease or injury incurred in service, 38 U.S.C.A. § 
1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The veteran's DD 
Form 214 indicates that the veteran was awarded a Combat 
Infantry Badge, which indicates that he engaged in combat.  
Therefore, the Board accepts that the veteran took malaria 
pills in service as it was consistent with the circumstances, 
conditions, or hardships of such service. 

In a letter to the RO received November 2002, Dr. D.C.J., a 
VA physician who treated the veteran for 
hypogammaglobulinemia, stated that while the exact etiology 
of the veteran's condition was not known, it was interesting 
to note that antimalarials were reported to cause 
hypogammaglobulinemia.  The physician concluded that it was 
possible that the veteran developed hypogammaglobulinemia as 
a result of consuming antimalarial medications during 
service.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Given the VA physician's statement 
discussed above and the fact that there is no evidence to the 
contrary, the Board finds that a medical opinion is necessary 
in order to make a determination on this matter.  

The veteran also argued that his ulcerative colitis could be 
secondary to his hypogammaglobulinemia.  The veteran stated 
that medications prescribed to treat his 
hypogammaglobulinemia have been shown to be an irritant to 
the digestive track.  Therefore, as issue of service 
connection for hypogammaglobulinemia is being remanded for an 
examination, likewise, the issue of service connection for 
ulcerative colitis should also be remanded to determine if 
this condition is caused by hypogammaglobulinemia or 
treatment for hypogammaglobulinemia.  

In addition, in the November 2002 letter from Dr. D.C.J., the 
physician stated that the veteran had been receiving 
treatment from the VA Medical Center in Long Beach, 
California, for his hypogammaglobulinemia.  The veteran also 
reported in June 2003 that he was receiving treatment for his 
hypogammaglobulinemia from Dr. D.C.J. at the VA Medical 
Center in Long Beach.  It does not appear as though the VA 
medical records from the Long Beach VA facility have been 
obtained and incorporated into the claims file.  Thus, 
additional action in this regard is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
the veteran's treatment records from the Long 
Beach VA treatment facility.  All efforts to 
obtain VA records should be fully documented, 
and the VA facilities must provide a negative 
response if records are not available.

2.  After completion of the above 
development, schedule the veteran for an 
appropriate VA examination.  The claims file 
must be made available to the examiner, and 
the examiner should review the claims file 
and indicate in the report that the claim 
file was in fact reviewed.  Any indicated 
tests should be accomplished.  

The examiner should state whether it is at 
least as likely as not (i.e., whether there 
is at least a 50 percent probability) that 
the veteran's current hypogammaglobulinemia 
had its onset during active service or is 
related to any in-service disease or injury, 
including taking malaria pills during 
service.  

If the veteran's current 
hypogammaglobulinemia is found to have 
had its onset during active service or is 
related to any in-service disease or 
injury, including taking malaria pills 
during service, the examiner should also 
state whether it is at least as likely as 
not that the veteran ulcerative colitis 
was caused by the veteran's 
hypogammaglobulinemia or treatment for 
hypogammaglobulinemia.

A complete rationale should be given for all 
opinions and conclusions expressed, to 
include reference to the November 2001 
inpatient consultation report from Dr. C. G. 
Albers, UCI Medical Center.  

3.  Then, readjudicate the appellant's claims 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remains adverse to the appellant, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



